Citation Nr: 1418047	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971, including in the Republic of Vietnam from September 1970 to August 1971.  He died in June 2008. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant disagreed with this decision in July 2009.  She perfected a timely appeal in January 2010.  This case has been previously remanded by the Board in November 2013. 

The Board notes that, there is a Virtual VA and a Veterans Benefits Management System (VBMS) claims file associated with the Appellant's claims.  A review of the Virtual VA claims file reveals the Veteran's VA treatment records, dated from September 2002 to January 2014; such records were considered in the February 2014 supplemental statement of the case (SSOC).  All other documents contained in Virtual VA and VBMS are either duplicative of the claims file or are not relevant to the current appeal. 

The issue of entitlement to service connection for Glioblastoma multiform, including as due to service-connected diabetes mellitus, for accrued benefits purposes, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  The Appellant expressed an intent to file this claim in statements on her January 2010 VA Form 9 (substantive appeal).  It appears that the RO may have begun developing this claim although the current status of this claim is not clear from a review of the claims file.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.

REMAND


Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As noted in the Board's prior Remand, the Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's in-service herbicide exposure while in Vietnam caused or contributed to the cause of his death.  A review of the Veteran's death certificate shows that the cause of his death was Glioblastoma multiform.  A review of the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam from September 1970 to August 1971 so his in-service herbicide exposure is presumed.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

A review of the Veteran's death certificate shows that he died on August [redacted], 2008, while an inpatient at Thomas E. Creek VA Medical Center in Amarillo, Texas.

In statements on her January 2010 VA Form 9 (substantive appeal), the Appellant stated, "On June 6th, 2008, [the Veteran] was diagnosed with a terminal brain tumor.  I know that tumor was a direct result of exposure to Agent Orange.  The doctors at M.D. Anderson in Houston told me the tumor fed on sugar.  Because of [the Veteran's] diabetes, his sugar was highly elevated."

In the November 2013 Remand, the Board determined that an VA examiner's opinion was necessary to determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected disability caused or contributed materially to cause the Veteran's death and provide a complete rationale.  The Remand specifically advised the examiner that the Appellant contends that the Veteran's in-service herbicide exposure caused him to experience elevated blood sugar levels which fed the Glioblastoma multiform (or brain tumor) and caused his death several decades later.

In accordance with the November 2013 Remand instructions, an opinion was provided by a VA examiner in January 2014.  The January 2014 examiner opined, "the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  To support his opinion the examiner provided the following rationale, "[The Veteran's] death certificate states cause of death was Glioblastoma Multiform, which is not related to any of his service-related conditions."  

The Board finds that the examiner's opinion to be inadequate because his rationale did not provide any explanation for why the Veteran's death was not related to his service-connected disabilities.  Furthermore, the rationale did not explain how Veteran's death was not related to his in-service herbicide exposure or service.  Finally, the opinion was inadequate because it did not address the Appellant's lay assertion that the Veteran's in-service herbicide exposure caused him to experience elevated blood sugar levels which fed the Glioblastoma multiform (or brain tumor) and caused his death several decades later.  Therefore, a remand is necessary to afford the Appellant another opinion to determine whether the Veteran's death was related to his service or service-connected disabilities.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a Veteran is entitled, as a matter of law, to substantial compliance with the Board's remand directives).

The Board notes that, in the context of a claim for DIC benefits (i.e., a claim of service connection for the cause of the Veteran's death) § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice. 

In the November 2013 Remand, the Board instructed the RO to send a Hupp-compliant notice to the Veteran.  In January 2014, the RO sent a letter which complied with the all aforementioned Hupp requirements, except that the letter did not include a statement of the conditions for which the Veteran was service connected at the time of his death.  Because this claim is being remanded for additional development, the Board finds that, on remand, the Appellant should be provided with fully Hupp-compliant VCAA notice.  Stegall, supra; Dyment, supra (a Veteran is entitled, as a matter of law, to substantial compliance with the Board's remand directives).

The November 2013 Remand also instructed the RO to obtain the Veteran's treatment records from M.D. Anderson Cancer Center in Houston, Texas and any other private clinician(s) who treated the Veteran for his fatal brain tumor.  In the January 2014 letter, the RO requested authorization from the Veteran to obtain such records.  However, the claims file does not contain any response from the Appellant or any records from the M.D. Anderson Cancer Center.  Because this claim is being remanded for additional development, the Board finds that, on remand, the Appellant should be asked to provide information concerning any private clinician(s) who treated the Veteran for his fatal brain tumor prior to his death and any records identified by the Appellant should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue appropriate VCAA notice to the Appellant on her claim of service connection for the cause of the Veteran's death.  Any notice issued to the Appellant must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  A copy of any notice letter issued to the Appellant should be included in the claims file.

2.  Contact the Appellant and ask her to identify all VA and non-VA clinicians who treated the Veteran for Glioblastoma multiform prior to his death.  Obtain all VA treatment records dated prior to the Veteran's death which have not been obtained already, to include his terminal medical records from the Thomas E. Creek VA Medical Center in Amarillo, Texas.  Once signed releases are received from the Appellant, obtain all private treatment records for the Veteran dated prior to his death which have not been obtained already, to include any records that may be available from M.D. Anderson Cancer Center in Houston, Texas.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. Then, send the claims file and a copy of this remand to the VA clinician, who provided the January 2014 opinion, for an addendum opinion on the contended etiological relationship between the cause of the Veteran's death and active service.  Based on a review of the Veteran's claims file, to include any records obtained pursuant to this remand, the VA clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service, to include his presumed in-service exposure to herbicide, or service-connected disability caused or contributed materially to cause the Veteran's death.  A complete rationale must be provided for any opinions expressed.

The clinician is advised that, prior to the Veteran's death, service connection was in effect for PTSD, diabetes mellitus, and for peripheral neuropathy of the left lower extremity.  The clinician also is advised that the Veteran's in-service herbicide exposure should be presumed based on his active service in Vietnam.  

The clinician should specifically comment on the Appellant's lay assertion that the Veteran's in-service herbicide exposure caused him to experience elevated blood sugar levels which fed the Glioblastoma multiform (or brain tumor) that caused his death several decades later.

4. Review all evidence received since the last prior adjudication and readjudicate the Appellant's claim.  If the determination remains unfavorable to the Appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Appellant.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



